MEMORANDUM OPINION
                                        No. 04-12-00075-CR

                                      Heiberto HERNANDEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR7651
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 5, 2012

AFFIRMED

           After a bench trial, Heiberto Hernandez was found guilty of aggravated assault with a

deadly weapon, and the trial court sentenced Hernandez to eight years imprisonment.

Hernandez’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Hernandez was provided with a copy of the brief and informed of his right

to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
                                                                                                    04-12-00075-CR


App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Hernandez filed a pro se brief asserting several issues.

         After reviewing the record, counsel’s brief, and Hernandez’s pro se brief, we conclude

that the appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). 1 The judgment of the trial court is affirmed. Appellate counsel’s

motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No

substitute counsel will be appointed. Should Hernandez wish to seek further review of this case

by the Texas Court of Criminal Appeals, Hernandez must either retain an attorney to file a

petition for discretionary review or Hernandez must file a pro se petition for discretionary

review. Any petition for discretionary review must be filed within thirty days from the later of:

(1) the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by

this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the

Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary

review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 68.4.

                                                          Catherine Stone, Chief Justice

DO NOT PUBLISH




1
 If an Anders brief is filed in an appeal and the appellant elects to file a pro se brief, the Texas Court of Criminal
Appeal has instructed that this court has two choices. Bledsoe, 178 S.W.2d at 826-27. We may “determine that the
appeal is wholly frivolous and issue an opinion explaining that [the court] has reviewed the record and finds no
reversible error.” Id. “Or, [we] may determine that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues.” Id. at 827. “Only after the issues have been
briefed by new counsel may [this court] address the merits of the issues raised.” Id. If we “were to review the case
and issue an opinion which addressed and rejected the merits raised in a pro se response to an Anders brief, then
[the] [a]ppellant would be deprived of the meaningful assistance of counsel.” Id.

                                                         -2-